United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60605
                          Summary Calendar


BLANCA LIDIA AQUINO,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74-708-338
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Blanca Lidia Aquino, a native and citizen of Guatemala,

petitions this court for review of the Board of Immigration

Appeals’ (BIA) affirmance of the Immigration Judge’s (IJ) denial

of her applications for political asylum and withholding of

deportation.   Aquino argues that the evidence was sufficient to

support a finding of past persecution and a well-founded fear of

persecution based on her “imputed” political opinion.       She

further asserts that the BIA’s “boilerplate decision” was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60605
                                  -2-

improper, that customary principals of international law apply to

her case, and that the BIA abused its discretion in failing to

consider proposed regulations that allegedly authorize asylum

relief to victims of domestic violence.

     When, as in this case, the BIA adopts without opinion the

IJ’s decision, this court reviews the IJ’s decision.      Mikhael v.

I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).     Here, the IJ’s

determination that Aquino had not shown past persecution or a

well-founded fear of future persecution if returned to Guatemala

was supported by substantial evidence.      See Ontunez-Tursios v.

Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002); Gomez-Mejia v.

I.N.S., 56 F.3d 700, 702 (5th Cir. 1995).

     Aquino’s argument that the BIA’s summary affirmance was

improper lacks merit.     See Soadjede v. Ashcroft, 324 F.3d 830,

832-33 (5th Cir. 2003).    Similarly, Aquino’s claim that she

should be granted a temporary safe haven in this country fails

since international law does not apply where, as here, there is

controlling legislation.     See Gisbert v. United States Attorney

Gen., 988 F.2d 1437, 1447 (5th Cir. 1993).     This court lacks

jurisdiction to consider Aquino’s asylum/domestic violence

argument since she failed to present it to the BIA and, thus,

failed to exhaust her administrative remedies with respect to

that claim.   See Rodriguez v. INS, 9 F.3d 408, 414 (5th Cir.

1993).
                         No. 02-60605
                              -3-

    For the foregoing reasons, Aquino’s petition for review is

DENIED.